Exhibit 10.1 VERECLOUD, INC. UNIT BONUS PLAN 1. Purpose. (a) This Verecloud Unit Bonus Plan (“Plan”) is intended to advance the interests of Verecloud, Inc., a Nevada corporation (the “Company”) by providing incentive compensation for a select group of key employees and advisors and rewarding such group for past performance. (b) This Plan is in no way related or tied to the Company’s other compensatory arrangements or incentive plans and is a separate incentive plan of the Company designed to independently meet the purposes set forth in subsection (a) above. 2. Definitions.Unless otherwise defined herein, each capitalized term shall have the meaning set forth for such term in the Verecloud, Inc. 2009 Equity Incentive Plan. (a) “Award” means a Participant’s award, measured in Units. (b) “Company” has the meaning set forth in Section 1(a). (c) “Involuntary Separation from Service Event” means a Participant’s separation from service without Cause or due to the Participant’s death or Disability. (d) “Market Valuation Event” means obtaining, and sustaining for a period of 15 consecutive days, a market value of the Company equal to or exceeding $30 million, measured by multiplying the outstanding number of shares of Common Stock by the then current Fair Market Value of the Common Stock.For purposes of this Plan, the date of the Market Valuation Event shall be the date of the 15th consecutive day upon which the Company’s market value equals or exceeds $30 million. (e) “Participation Agreement” means an agreement between the Company and the Participant in substantially the form attached hereto as Exhibit A and incorporated herein by reference. (f) “Plan” has the meaning set forth in Section 1(a). (g) “Plan Year” means a 12-month period corresponding with the calendar year. (h) “Recipient” has the meaning set forth in Section 5(a). (i) A “Unit” is a measuring device with respect to a Participant’s share of the amounts set forth in the Unit Pool, as set forth herein. (j) The “Unit Pool” is an accounting device used to measure the Award as set forth in Section 4 of this Plan.The value of the Unit Pool is determined based upon the Fair Market Value. The Company has determined that the Unit Pool will consist of 1250 Units that have been awarded as of the date of this Plan.Additionally, the Company reserves the right to amend the Plan to increase or decrease the number of Units in the Unit Pool, and to alter the allocation of the total number of Units in the Unit Pool to the Company’s key employee group, advisors and/or future
